     Case 1:19-cv-00462-DAD-EPG Document 104 Filed 06/17/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    DEVONTE B. HARRIS,                                Case No. 1:19-cv-00462-DAD-EPG (PC)
12                       Plaintiff,
13            v.                                        ORDER GRANTING PLAINTIFF’S
                                                        REQUEST FOR EXTENSION OF TIME TO
14    K. KYLE, et al.,                                  FILE MOTION TO COMPEL AND
                                                        OPPOSITION TO SUMMARY JUDGMENT
15                       Defendant.
                                                        (ECF No. 103)
16

17

18           Plaintiff Devonte B. Harris (“Plaintiff”) is a state prisoner proceeding pro se and in forma

19   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983. Before the Court is

20   Plaintiff’s motion dated June 8, 2021, and filed on June 14, 2021, requesting to modify the

21   Scheduling Order in this case to extend the motion to compel deadline as well as a sixty-day
     extension of time to file an opposition to Defendants’ motion for summary judgment. (ECF No.
22
     103.)
23
             In his motion, Plaintiff requests to extend the motion to compel deadline because it
24
     expired before the non-expert discovery deadline. (ECF No. 103 at 2.) Plaintiff first attempted to
25
     arrange a deposition of Defendant Kyle on December 22, 2020, and the Court had to intervene to
26
     facilitate Defendant Kyle’s deposition on March 22, 2021. (Id.) Additionally, Plaintiff did not
27
     receive a copy of the deposition transcript until May 9, 2021, and the law library “takes exception
28
                                                        1
     Case 1:19-cv-00462-DAD-EPG Document 104 Filed 06/17/21 Page 2 of 3


 1   to copying transcripts” so Plaintiff is working on an alternative way to copy and submit his

 2   motion to compel. (Id. at 3.) Plaintiff’s motion to compel is instrumental to opposing Defendants’

 3   summary judgment motion. (Id.) Defendants’ motion consists of hundreds of pages and Plaintiff’s

 4   opposition will also consist of hundreds of pages, which Plaintiff needs more time to marshal.

 5   (Id.) Further, the Scheduling Order does not specify Plaintiff’s deadline to respond and he is
     uncertain what it is. (Id. at 4.) Therefore, Plaintiff requests a thirty-day extension of time to file a
 6
     motion to compel and a sixty-day extension of time to file an opposition to Defendants’ summary
 7
     judgment motion. (Id.)
 8
                The Court finds good cause for and will grant Plaintiff’s motion. As to Plaintiff’s request
 9
     to modify the Scheduling Order, the Court will extend the motion to compel deadline to July 23,
10
     2021 only as to a motion to compel regarding Defendant Kyle’s deposition. However, Plaintiff’s
11
     motion to compel regarding Defendant Kyle’s deposition shall not exceed ten (10) pages in
12
     length. The Court will deny the motion if Plaintiff files excessive briefing and exhibits.
13
                The Court will also grant Plaintiff’s request for an extension of time to file an opposition
14
     to Defendants’ motion for summary judgment. On June 14, 2021, the Court entered an order
15   directing Plaintiff to file an opposition to the motion for summary judgment within thirty days of
16   service of the order.1 (ECF No. 102.) The Court will therefore extend the deadline for Plaintiff to
17   file his opposition an additional thirty days to August 16, 2021.2
18              Accordingly, IT IS HEREBY ORDERED that:
19              1. Plaintiff’s Request for Extension of Time to File Motion to Compel and Opposition to
20                   Summary Judgment (ECF No. 103) is GRANTED;

21              2. The Scheduling Order (ECF No. 37), as previously modified (ECF Nos. 43, 48, 73), is

22                   further modified and the motion to compel deadline, currently set for January 22,

23                   2021, is extended to July 23, 2021 only as it relates to Defendant Kyle’s deposition;
                3. Plaintiff’s motion to compel regarding Defendant Kyle’s deposition shall not exceed
24
                     ten (10) pages in length; and
25

26   1
         It appears the Court’s order was entered after Plaintiff mailed his motion but before it was received and filed.
27   2
      As to Plaintiff’s statement that he was uncertain when his opposition is due, Plaintiff is reminded that Local Rule
     230(l) governs motions in pro se prisoner actions and provides that oppositions to motions are due not more than
28   twenty-one days after service of the motion. See E.D. Cal. L.R. 230(l).
                                                                    2
     Case 1:19-cv-00462-DAD-EPG Document 104 Filed 06/17/21 Page 3 of 3


 1         4. The deadline for Plaintiff to file an opposition to Defendants’ motion for summary

 2               judgment (ECF No. 99) is extended to August 16, 2021.

 3
     IT IS SO ORDERED.
 4

 5      Dated:     June 16, 2021                            /s/
                                                     UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     3
